Case: 5:19-cr-00206-KKC-EBA Doc #: 332 Filed: 11/25/20 Page: 1 of 1 - Page ID#: 2142




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

  UNITED STATES OF AMERICA,                                   CRIMINAL NO. 5:19-206-KKC
        Plaintiff,

  V.                                                                   ORDER

  ROBERT MCCUNE,
  TAMARICK VANOVER and
  CLINTON PORTIS,
        Defendants.



                                            *** *** ***

         In consideration of the parties’ joint status report (DE 330), which outlines dates of

  mutual availability, and being sufficiently advised, the Court HEREBY ORDERS that the

  trial in this matter is RESCHEDULED to APRIL 5, 2021 at 9:00 a.m. Counsel and parties

  shall be present at 8:30 a.m.

         Pursuant to 18 U.S.C. §3161(h)(7)(A), and based on public health recommendations

  and the severity of risk posed to the public, the Court finds the time between the prior trial

  date and the new trial date should be excluded in computing the time that the trial of this

  matter must commence under the Speedy Trial Act. The ends of justice served by this

  continuance outweigh the best interest of the public and the defendants in a speedy trial. In

  addition, the Court considers counsel’s need for effective preparation, taking into account the

  exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

         Dated November 25, 2020
